Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 1 of 14 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
EFRAIN GEOVANNI PONCE ESCOBAR,                                           Civ. Action No.:

                                   Plaintiff,

        -against-

PAREDES LANDSCAPING, INC., PAREDES
ENTERPRISES, LLC, and CARLOS PAREDES,

                                    Defendants.
-------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, EFRAIN GEOVANNI PONCE ESCOBAR (hereinafter, “Plaintiff”), as and for

his   Complaint       against    Defendants,       PAREDES         LANDSCAPING,    INC.,    PAREDES

ENTERPRISES, LLC, and CARLOS PAREDES (hereinafter collectively, “Defendants”),

respectfully alleges as follows:

                                     JURISDICTION AND VENUE

        1.       Plaintiff brings this action under the Fair Labor Standards Act (hereinafter, the

“FLSA”), 29 U.S.C. §§ 201 et seq., Articles 6 and 19 of the New York Labor Law (hereinafter,

“NYLL”), and the New York Codes, Rules, and Regulations, Part 142 (hereinafter, the

“Regulations”), to recover unpaid overtime compensation, unpaid minimum wages, unpaid spread

of hours, and for other relief.

        2.       Jurisdiction over Plaintiff’s FLSA claim is based upon Section 216(b) of the FLSA,

29 U.S.C. § 216(b), and upon 28 U.S.C. § 1331.

        3.       The Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a) because these claims are so related to the FLSA claim that they form part

of the same case or controversy.

                                                        1
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 2 of 14 PageID #: 2



        4.      Venue in this district is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in this judicial district.

                                              PARTIES

        5.      Plaintiff is a resident of Central Islip, New York.

        6.      Defendants are in the landscaping business servicing Long Island homeowners.

        7.      According to the New York State Department of State, Division of Corporations,

Defendant Paredes Landscaping, Inc. (hereinafter, “Paredes Landscaping”) is a New York

domestic business corporation duly organized and existing under and by virtue of the laws of the

State of New York.

        8.      Upon information and belief, Defendant Paredes Landscaping maintains a

corporate office located at 64 Daily Drive, Riverhead, New York 11901.

        9.      At all relevant times, Defendant Paredes Landscaping maintained control,

oversight, and direction over Plaintiff, including timekeeping, payroll, and other employment

practices applied to him.

        10.     According to the New York State Department of State, Division of Corporations,

Defendant Paredes Enterprises, LLC (hereinafter, “Paredes Enterprises”) is a New York limited

liability company duly organized and existing under and by virtue of the laws of the State of New

York.

        11.     Upon information and belief, Defendant Paredes Enterprises maintains an office

located at 627 Northville Turnpike, Riverhead, New York 11901.

        12.     At all relevant times, Defendant Paredes Enterprises maintained control, oversight,

and direction over Plaintiff, including timekeeping, payroll, and other employment practices

applied to him.



                                                   2
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 3 of 14 PageID #: 3



        13.    Upon information and belief, Defendants Paredes Landscaping and Paredes

Enterprises (hereinafter collectively, the “Corporate Defendants”) were and are owned, operated,

and controlled by Defendant Carlos Paredes (hereinafter, “Paredes” or “Individual Defendant”).

        14.    Upon information and belief, the Corporate Defendants were and are part of a single

integrated enterprise that jointly employed Plaintiff.

        15.    Upon information and belief, the Corporate Defendants’ operations were and are

interrelated and unified.

        16.    Upon information and belief, at all relevant times, the Corporate Defendants shared

common management, were centrally controlled, and/or were owned by the Individual Defendant.

        17.    Upon information and belief, at all relevant times, the Corporate Defendants shared

employees, equipment, and supplies.

        18.    Upon information and belief, Defendant Paredes is a resident of the State of New

York.

        19.    Upon information and belief, at all relevant times, Defendant Paredes was an

owner, corporate officer, director, member, and/or managing agent of each Corporate Defendant.

        20.    Upon information and belief, at all relevant times, Defendant Paredes exercised

operational control over each Corporate Defendant, controlled significant business functions of

each Corporate Defendant, determined employee salaries, made hiring decisions, and acted on

behalf of and in the interest of each Corporate Defendant in devising, directing, implementing, and

supervising the wage and hour practices and policies relating to their employees, including

Plaintiff.

        21.    At all relevant times, Defendant Paredes participated in running the daily operations

of each Corporate Defendant and their landscaping business.



                                                  3
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 4 of 14 PageID #: 4



          22.   At all relevant times, Defendant Paredes participated in the management and

supervision of Plaintiff and his work for Defendants.

          23.   At all relevant times, Defendant Paredes maintained control, oversight, and

direction over Plaintiff, including timekeeping, payroll, and other employment practices applied

to him.

          24.   Upon information and belief, at all times relevant, Defendants jointly employed

Plaintiff as a landscaper.

          25.   Each Defendant had substantial control over Plaintiff’s working conditions and

over the unlawful policies and practices alleged herein.

          26.   Defendants are covered employers within the meaning of the FLSA and the NYLL,

and, at all relevant times, jointly employed Plaintiff.

                                                FACTS

          27.   Plaintiff was employed by Defendants from on or about March 15, 2018 until on or

about December 28, 2018.

          28.   At all times relevant to this action, Plaintiff was employed as a landscaper for the

benefit of and at the direction of Defendants at their landscaping business.

          29.   At all times relevant to this action, Plaintiff’s primary duties included cutting grass,

trimming trees, and installing sprinklers.

          30.   Throughout Plaintiff’s employment, Defendants did not require Plaintiff to sign in

at the beginning of his shifts or to sign out at the end of his shifts, or to track his hours in any other

manner.

          31.   Upon information and belief, Defendants failed to keep and maintain time records

for the time that Plaintiff worked each day and week.



                                                    4
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 5 of 14 PageID #: 5



       32.     Throughout his employment, Plaintiff generally worked seven days per week.

       33.     Throughout his employment, Plaintiff began his shifts each day at about 5:00 a.m.

and ended his shifts at about 9:00 p.m.

       34.     Throughout his employment, Plaintiff typically worked one-hundred twelve (112)

hours per week.

       35.     Throughout his employment, Defendants paid Plaintiff two-hundred dollars

($200.00) per day, regardless of the number of hours Plaintiff worked each day or each week.

       36.     Throughout his employment, Defendants paid Plaintiff in cash on a weekly basis.

       37.     Defendants failed to provide Plaintiff with a notice and acknowledgement of pay

rate and payday, or any other form of wage notice, at the time of his hiring, or at any other time

thereafter, as required by NYLL § 195(1).

       38.     Defendants failed to provide Plaintiff with complete and accurate earnings

statements, paystubs, cash receipts, or any other type of complete and accurate wage statement

along with his weekly earnings, as required by NYLL § 195(3).

       39.     During Plaintiff’s employment, Defendants did not pay Plaintiff overtime

compensation for any hours that he worked in excess of forty (40) each week.

       40.     During Plaintiff’s employment, Defendants did not pay Plaintiff at least one and

one-half times his regular rate of pay for all hours worked in excess of forty (40) per week.

       41.     During Plaintiff’s employment, Defendants failed to pay Plaintiff the statutory

minimum wage rate for all hours worked.

       42.     During Plaintiff’s employment, Plaintiff regularly worked in excess of ten (10)

hours per day during weeks that he was paid at or below the statutory minimum wage rate.




                                                 5
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 6 of 14 PageID #: 6



       43.     Despite regularly working in excess of ten (10) hours per day during weeks that he

was paid at or below the statutory minimum wage rate, Defendants failed to pay Plaintiff spread

of hours compensation at a rate of one (1) extra hour of pay at the statutory minimum wage rate

for each day that Plaintiff worked in excess of ten (10) hours.

       44.     Defendant Paredes participated in the decision to hire Plaintiff.

       45.     Defendant Paredes participated in the decision to fire Plaintiff.

       46.     Defendant Paredes participated in the supervision of Plaintiff’s duties each day.

       47.     Defendant Paredes participated in deciding the job duties that Plaintiff performed

each day.

       48.     Defendant Paredes participated in setting Plaintiff’s work schedule each week.

       49.     Defendant Paredes participated in deciding the hours that Plaintiff worked each day

and week.

       50.     Defendant Paredes participated in deciding the manner in which Plaintiff was paid

each week.

       51.     Defendant Paredes ran the day-to-day operations of each Corporate Defendant

during Plaintiff’s employment.

       52.     Defendants managed Plaintiff’s employment, including the amount of overtime

worked.

       53.     Defendants dictated, controlled, and ratified the wage and hour and all related

employee compensation policies.

       54.     Defendants were aware of Plaintiff’s work hours but failed to pay him the full

amount of overtime compensation to which he was entitled under the law.




                                                 6
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 7 of 14 PageID #: 7



       55.     Defendants were aware of Plaintiff’s regular rate of pay but failed to pay him the

statutory minimum wage rate to which he was entitled under the law.

       56.     Defendants were aware that Plaintiff worked in excess of ten hours per day and that

his regular rate of pay was below the statutory minimum wage rate, yet failed to pay him the spread

of hours compensation to which he was entitled under the law.

       57.     Defendants’ failure to pay proper wages in a timely manner was made without good

faith, willfully, and with a reckless disregard for Plaintiff’s rights and Plaintiff has been damaged

by such failures.

                                       COUNT I
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                29 U.S.C. § 201 ET SEQ.
                       FAILURE TO COMPENSATE FOR OVERTIME

       58.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       59.     The FLSA regulates the payment of wages by employers whose employees are

“engaged in commerce or engaged in the production of goods for commerce, or are employed in

an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §

207(a)(1).

       60.     Defendants were and are subject to the overtime pay requirements of the FLSA

because the Corporate Defendants are enterprises engaged in commerce or in the production of

goods for commerce.

       61.     At all times relevant to this Complaint, each Corporate Defendant had, and

continues to have, two or more employees handle goods or materials that have moved in interstate

commerce, including Plaintiff who has handled landscaping materials, supplies, and equipment

that originated outside of the State of New York.

                                                 7
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 8 of 14 PageID #: 8



       62.     Upon information and belief, the gross annual volume of sales made or business

done by each Corporate Defendant for the year 2018 was not less than $500,000.00.

       63.     At all times relevant to this action, Plaintiff was entitled to the rights, benefits, and

protections granted by the FLSA, 29 U.S.C. § 207, et seq.

       64.     Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal

to at least one and one-half times the employee’s regular rate of pay, for all hours worked in excess

of forty (40) per week.

       65.     By the above-alleged conduct, Defendants have violated the FLSA by failing to pay

Plaintiff overtime compensation as required by the FLSA.

       66.     Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

from the overtime compensation requirements set forth in Section 207(a)(1) of the FLSA.

       67.     However, none of the Section 13 exemptions apply to Plaintiff because he has not

met the requirements for coverage under the exemptions.

       68.     Defendants acted willfully and either knew that their conduct violated the FLSA or

showed a reckless disregard for the matter of whether their conduct violated the FLSA.

       69.     Defendants did not act in good faith with respect to the conduct alleged herein.

       70.     As a result of Defendants’ violations of the FLSA, Plaintiff incurred harm and loss

in an amount to be determined at trial, along with liquidated damages, attorneys’ fees and costs of

litigation, pursuant to 29 U.S.C. § 216(b).

                                   COUNT II
                     VIOLATION OF THE NEW YORK LABOR LAW
                                ARTICLE 6 AND 19
                     FAILURE TO COMPENSATE FOR OVERTIME

       71.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

                                                  8
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 9 of 14 PageID #: 9



       72.     At all times relevant to this Action, Plaintiff was employed by Defendants within

the meaning of New York Labor Law §§ 2 and 651.

       73.     Under New York law, an employee must be paid overtime, equal to at least one and

one-half times the employee’s regular rate of pay, for all hours worked in excess of forty (40) per

week in the manner and methods provided by the FLSA. 12 N.Y.C.R.R. §§ 142-2.2.

       74.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation as required by the New York Labor Law and the Regulations pertaining thereto.

       75.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation for the time periods in which he worked in excess of forty (40) hours a week for

Defendants.

       76.     Plaintiff was not exempt from the overtime provisions of the New York Labor

Articles, because he did not meet the requirements for any of the reduced number of exemptions

available under New York law.

       77.     Defendants acted willfully and either knew that their conduct violated the New

York Labor Law or showed a reckless disregard for the matter of whether their conduct violated

the New York Labor Law.

       78.     Defendants did not act in good faith with respect to the conduct alleged herein.

       79.     As a result of Defendants’ violations of the NYLL, Plaintiff incurred harm and loss

in an amount to be determined at trial, in addition to liquidated damages, reasonable attorneys’

fees, costs, and pre- and post-judgment interest.




                                                    9
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 10 of 14 PageID #: 10



                                     COUNT III
                      VIOLATION OF THE NEW YORK LABOR LAW
                                    ARTICLE 19
                         FAILURE TO PAY MINIMUM WAGES

        80.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

        81.     At all times relevant to this Action, Plaintiff was employed by Defendants within

the meaning of New York Labor Law §§2 and 651.

        82.     Defendants willfully failed to pay Plaintiff at the applicable minimum hourly wage,

in violation of the New York Minimum Wage Act, specifically New York Labor Law §652.

        83.     As a result of Defendants’ unlawful practices, Plaintiff suffered a loss of wages.

        84.     As a result of Defendants’ violations of the NYLL, Plaintiff incurred harm and loss

in an amount to be determined at trial, along with liquidated damages, interest, and attorneys’ fees

and costs of litigation.

                                  COUNT IV
                    VIOLATION OF THE NEW YORK LABOR LAW
                              ARTICLES 6 AND 19
                FAILURE TO PAY SPREAD OF HOURS COMPENSATION

        85.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

        86.     In violation of the NYLL and the Regulations pertaining thereto, Defendants failed

to pay Plaintiff an additional hour of pay when the spread of hours between the beginning and end

of Plaintiff’s workday exceeded ten (10) hours during a work week in which he was not paid above

the statutory minimum wage rate.

        87.     Such failures constituted outrageous conduct, made knowingly and willfully, or

with a reckless indifference to Plaintiff’s rights.



                                                  10
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 11 of 14 PageID #: 11



       88.     As a result of Defendants’ violation of the NYLL and the Regulations pertaining

thereto, Plaintiff incurred harm and loss in an amount to be determined at trial, along with

liquidated damages, interest, and attorneys’ fees and costs of litigation.

                                    COUNT V
                     VIOLATION OF THE NEW YORK LABOR LAW
                              NYLL SECTION 195(1)
                       FAILURE TO PROVIDE WAGE NOTICES

       89.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       90.     Defendants willfully failed to furnish Plaintiff with wage notices during his

employment, including the date of his hiring, as required by NYLL § 195(1), in English or in the

language identified by the employee as his/her primary language, which were to contain, among

other things, the employee’s rate or rates of pay and basis thereof; the regular pay day designated

by Defendants as employers in accordance with NYLL § 191; the name of the employer; any

“doing business as” names used by the employer; the physical address of the employer’s main

office or principal place of business, and a mailing address if different; the telephone number of

the employer; and the employee’s regular hourly rates of pay and overtime rates of pay.

       91.     Through their knowing and intentional failure to provide Plaintiff with the wage

notices required by the NYLL, Defendants have willfully violated NYLL §§ 190 et seq. and the

supporting Regulations.

       92.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties, together with costs and attorneys’ fees provided by NYLL § 198(1-b).




                                                 11
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 12 of 14 PageID #: 12



                                     COUNT VI
                       VIOLATION OF THE NEW YORK LABOR LAW
                                NYLL SECTION 195(3)
                       FAILURE TO PROVIDE WAGE STATEMENTS

       93.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       94.     Defendants willfully failed to provide Plaintiff with complete, accurate, and written

wage statements with his wages each week as required by NYLL § 195(3), which were to include,

among other things, the dates of work covered by each payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof;

deductions; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; and

the number of regular hours worked and the number of overtime hours worked.

       95.     Through their knowing and intentional failure to provide Plaintiff with wage

statements required by the NYLL, Defendants have willfully violated NYLL §§ 190 et seq. and

the supporting Regulations.

       96.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties, together with costs and attorneys’ fees as provided by NYLL § 198(1-d).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, by and through his attorneys, Neil H. Greenberg & Associates,

P.C., demand judgment against Defendants, jointly and severally, and in favor of Plaintiff for a

sum that will properly, adequately, and completely compensate Plaintiff for the nature, extent, and

duration of the damages, costs of this action, and as follows:

       A.      Declare and find that Defendants committed one or more of the following

               acts:

               1.      Violated provisions of the FLSA by failing to pay overtime
                       compensation to Plaintiff;
                                                 12
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 13 of 14 PageID #: 13




            2.     Willfully violated the provisions of the FLSA;

            3.     Violated the provisions of the NYLL by failing to pay
                   overtime compensation, minimum wages, and spread of
                   hours compensation to Plaintiff;

            4.     Willfully violated the applicable provisions of the NYLL;

            5.   Violated the provisions of the NYLL by failing to provide
                 Plaintiff with wage notices and wage statements;
      B.    Award compensatory damages, including all overtime compensation,

            minimum wages, and spread of hours compensation owed, in an amount

            according to proof;

      C.    Award liquidated damages under the NYLL, or alternatively the FLSA;

      D.    Award statutory damages under the NYLL;

      E.    Award interest on all NYLL overtime compensation, minimum wages, and

            spread of hours compensation due accruing from the date such amounts

            were due;

      F.    Award all costs and attorneys’ fees incurred in prosecuting this action; and

      G.    Provide such further relief as the Court deems just and equitable.

Dated: Massapequa, New York
       August 23, 2019
                                                  _______________________________
                                                  Neil H. Greenberg, Esq.
                                                  Keith E. Williams, Esq.
                                                  Neil H. Greenberg & Associates, P.C.
                                                  Attorneys for the Plaintiff
                                                  4242 Merrick Road
                                                  Massapequa, New York 11758
                                                  Tel: 516.228.5100
                                                  nhglaw@nhglaw.com
                                                  keith@nhglaw.com




                                             13
Case 2:19-cv-04840-DRH-SIL Document 1 Filed 08/23/19 Page 14 of 14 PageID #: 14
